Exhibit 10.12



FIRST AMENDMENT TO CREDIT AGREEMENT
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (together with all schedules and
exhibits hereto, this “First Amendment”), dated as of December 14, 2015, is
entered into by and among ACAS FUNDING II, LLC, a Delaware limited liability
company (the “Borrower”), and DEUTSCHE BANK AG, NEW YORK BRANCH (“DBNY”) as
administrative agent (in such capacity, the “Administrative Agent”) and a Lender
(DBNY and each other Lender party to the Credit Agreement described below, the
“Lenders” and each a “Lender”). Capitalized terms used herein and not otherwise
defined herein have the meanings assigned to such terms in the Credit Agreement
(as defined below).
RECITALS:
WHEREAS, the Borrower, the Administrative Agent and DBNY are parties to a Credit
Agreement dated as of October 30, 2014 (the “Credit Agreement” and the Credit
Agreement, as amended by this First Amendment, the “Amended Credit Agreement”);
WHEREAS, the Borrower has requested that the Lender and the Administrative Agent
agree to make amendments to certain provisions of the Credit Agreement; and
WHEREAS, the Lender and the Administrative Agent have agreed to amend certain
provisions of the Credit Agreement, in each case in the manner, and on the terms
and conditions, provided for herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
Section 1.Amendment of Credit Agreement. Upon the First Amendment Effective
Date, the Credit Agreement shall be amended as follows in this Section 1:
(a)    Section 7.01(b) of the Credit Agreement is hereby replaced in its
entirety by the following:
“(b)    Overcollateralization Default Event. An Overcollateralization Default
Event occurs and such event is not cured (i) if notice of such event is received
(or deemed to be received) by the Borrower from the Administrative Agent on or
before 11:00 a.m. (New York time) on any day that the Fedwire Funds Service (the
“Fedwire”) is open, then by the close of the Fedwire on such day or (ii) if
notice of such event is received (or deemed to be received) by the Borrower from
the Administrative Agent after 11:00 a.m. (New York time) on any day that the
Fedwire is open, then by 12:00 p.m. (New York time) on the next succeeding day
that the Fedwire is open.
(b)    The following definitions are hereby added to Annex I to the Credit
Agreement in proper alphabetical sequence:

‑2‑

--------------------------------------------------------------------------------

Exhibit 10.12



“‘First Amendment’ means that certain First Amendment to Credit Agreement dated
as of December 14, 2015 by and between the Borrower and DBNY, as administrative
agent and a Lender.”
“‘First Amendment Effective Date’ means the First Amendment Effective Date, as
defined in the First Amendment.”
(c)    The following definitions in Annex I to the Credit Agreement are hereby
amended and restated in their entirety by the following:
“‘Net Asset Value Floor’ means an amount equal to $40,000,000.”
“‘Net Asset Value Floor Event’ means (i) from and after the sixty-first (61) day
following the Closing Date until the day before the First Amendment Effective
Date, as of any date of determination, the Net Asset Value of the Borrower on
such day declines below $100,000,000 and (ii) from and after the First Amendment
Effective Date, as of any date of determination, the Net Asset Value of the
Borrower on such day declines below the Net Asset Value Floor.”
(d)    The definition of “Adequate Assurances” in Annex I to the Credit
Agreement is hereby deleted in its entirety:
(e)    The definition of “Additional Margin Requirement” in Annex II is hereby
amended by deleting clause (iv) thereof in its entirety and restating it with
“(iv) [reserved];”.
(f)    The following definitions in Annex II are hereby amended and restated in
their entirety as follows:
“‘Bank Loans” means direct purchases of, assignments of and other interests in
(a) any bank loan or (b) any loan made by an investment bank, investment fund or
other financial institution; provided that such loan under this clause (b) is
similar to those typically made, syndicated, purchased or participated by a
commercial bank or institutional loan investor in the ordinary course of
business.”
“‘Overcollateralization Test’ means a test that is satisfied if (I) as of any
Business Day (a) the outstanding principal amount of Senior Indebtedness, is
less than or equal to (b) the Advance Amount calculated as of such Business Day
and (II) as of any Business Day and solely with respect to a determination of
whether the Borrower has timely cured the Overcollateralization Default Event in
accordance with Section 7.01(b) (Overcollateralization Default Event), (x) the
Borrower prepays the Loans in immediately available funds in an amount equal to
the excess of the outstanding principal amount of Senior Indebtedness (as
determined on the date of the determination of the Overcollateralization Default
Event) over the Advance Amount (as determined on the date of the determination
of the Overcollateralization Default Event) through either an equity
contribution from the Equity Owner or the sale of Fund Investments permitted
hereunder or (y) Eligible Investments, the Market Value

‑2‑

--------------------------------------------------------------------------------

Exhibit 10.12



of which are not less than the excess of the outstanding principal amount of
Senior Indebtedness (as determined on the date of the determination of the
Overcollateralization Default Event) over the Advance Amount (as determined on
the date of the determination of the Overcollateralization Default Event), are
acquired by the Borrower from an Affiliate of the Borrower as an equity
contribution from the Equity Owner.”
(g)    The definition of “Excluded Investments” in Annex II is hereby amended by
deleting clause (xxiv) thereof in its entirety and replacing it with the
following:
“(xxvii) Bank Loans purchased through participation;”
(h)    The definition of “Portfolio Limitations” in Annex II is hereby amended
by deleting clause (v) thereof in its entirety and replacing it with “(v)
[reserved];”.
(i)    Annexes II-A-2 through II-A-4 to the Credit Agreement are hereby replaced
in their entirety by Annexes II-A-2 through II-A-4 to this First Amendment.
(j)    Annex II-B-5 to the Credit Agreement is hereby deleted in its entirety.
(k)    Annex III to the Credit Agreement is hereby amended by deleting

Paragraph I(e)(vi) thereof in its entirety and amending Paragraph I(e)(iv)
thereof by adding the word “and” immediately following the “;” therein and
amending Paragraph I(e)(v) thereof by deleting the “;” therein and replacing in
with a “.”
Section 2.    Conditions Precedent to First Amendment Effective Date. The
amendments set forth in Section 1 hereof shall be effective on and as of the
date hereof (the “First Amendment Effective Date”) upon the satisfaction, or
waiver by the Required Lenders of the following conditions:
(a)    Agreements. The Administrative Agent shall have received executed
counterparts of this First Amendment duly executed and delivered by an
Authorized Representative of the Borrower.
(b)    Evidence of Authority. The Administrative Agent shall have received:
(1)a certificate of an Authorized Representative of the Borrower and a
Responsible Officer (which may be the same person as the Authorized
Representative), dated the First Amendment Effective Date, as to:
(i)    the authority of the Borrower to execute and deliver this First Amendment
and to perform its obligations under the Credit Agreement, as amended by this
First Amendment, and each other Credit Document to be executed by it and each
other instrument, agreement or other document to be executed in connection with
the transactions contemplated in connection herewith and therewith;

‑2‑

--------------------------------------------------------------------------------

Exhibit 10.12



(ii)    the authority and signatures of those Persons authorized on behalf of
the Borrower to execute and deliver this First Amendment and the other Credit
Documents to be executed and delivered in connection with this First Amendment
and to act with respect to this First Amendment and each other Credit Document
executed or to be executed by the Borrower, upon which certificate each Lender,
including each assignee (whether or not it shall have then become a party to the
Amended Credit Agreement), may conclusively rely until it shall have received a
further certificate of the Borrower canceling or amending such prior
certificates; and
(iii)    the absence of any changes in the Organic Documents of the Borrower
since the copies delivered to the Administrative Agent in connection with the
closing of the Credit Agreement; and
(1)    such other instruments, agreements or other documents (certified if
requested) as the Administrative Agent may reasonably request.
(c)    Collateral Documents, Management Agreement, etc. The Administrative Agent
shall have received, to the extent the Administrative Agent has determined that
certain or all of the Collateral Documents are required to be replaced, amended,
supplemented or otherwise modified to secure or otherwise contemplate the
obligations set forth in this First Amendment and the Amended Credit Agreement,
such replacements, supplements or other modifications dated the First Amendment
Effective Date, in form and substance reasonably satisfactory to the
Administrative Agent.
(d)    No Litigation, etc. No litigation, arbitration, governmental
investigation, proceeding or inquiry shall, on the First Amendment Effective
Date, be pending or, to the knowledge of the Borrower, threatened in writing
with respect to any of the transactions contemplated hereby or by the Amended
Credit Agreement which could, in the reasonable opinion of the Administrative
Agent, be adverse in any material respect to the Borrower.
(e)    Certificate as to Conditions, Warranties, No Default, Agreements etc. The
Administrative Agent shall have received a certificate of an Authorized
Representative of the Borrower and a Responsible Officer (which may be the same
person as the Authorized Representative), in each case on behalf of the Borrower
dated as of the First Amendment Effective Date, in form and substance reasonably
satisfactory to the Administrative Agent, to the effect that, as of such date:
(1)    all representations and warranties of the Borrower set forth in Article 5
of the Amended Credit Agreement (REPRESENTATIONS AND WARRANTIES) are true and
correct in all material respects as if made on the First Amendment Effective
Date (unless expressly made as of a certain date, in which case it shall be true
and correct in all material respects as of such date);
(2)    all representations and warranties set forth in each of the Collateral
Documents are true and correct in all material respects (unless expressly made
as of a certain date, in which case it shall be true and correct in all material
respects as of such date); and

‑2‑

--------------------------------------------------------------------------------

Exhibit 10.12



(3)    no Default or Event of Default shall be continuing.
(f)    Opinions of Counsel. The Administrative Agent shall have received a legal
opinion, dated as of the First Amendment Effective Date from Winston &
Strawn LLP, counsel to the Borrower, the Manager and Equity Owner, in form and
substance substantially similar to the opinion attached as Exhibit D hereto.
(g)    Manager Letter. The Administrative Agent shall have received from the
Manager a letter in the form of Exhibit A hereto addressed to the Administrative
Agent and the Lenders. All representations and warranties of the Manager set
forth therein shall be true and correct in all material respects as of the First
Amendment Effective Date.
(h)    Equity Owner Letter. The Administrative Agent shall have received from
the Equity Owner a letter in the form of Exhibit B hereto addressed to the
Administrative Agent and the Lenders. All representations and warranties of the
Equity Owner set forth therein shall be true and correct in all material
respects as of the First Amendment Effective Date.
(i)    Fee Letter. The Administrative Agent shall have received from the
Borrower a fee letter between DBNY and the Borrower (the “Amendment Fee Letter”)
in the form of Exhibit C hereto.
(j)    Closing Fees, Expenses, etc. The Administrative Agent shall have received
for its own account, or for the account of the Lenders, as the case may be, all
fees, costs and expenses then due and payable to it under this First Amendment,
including the fee set forth in the Amendment Fee Letter and the reasonable fees
and disbursements of one counsel for the Administrative Agent incurred in
connection with this First Amendment to the extent invoiced on or prior to the
date hereof.
(k)    Satisfactory Legal Form. All limited liability company and other actions
or proceedings taken or required to be taken in connection with the transactions
contemplated hereby and by the Amended Credit Agreement and all agreements,
instruments, documents and opinions of counsel executed, submitted, or delivered
pursuant to or in connection with this First Amendment by or on behalf of the
Borrower shall be reasonably satisfactory in form and substance to the
Administrative Agent and its counsel; all certificates and opinions delivered
pursuant to this First Amendment shall be addressed to the Administrative Agent
and the Lenders, or the Administrative Agent and the Lenders shall be expressly
entitled to rely thereon; the Lenders and their counsel shall have received all
information, and such number of counterpart originals or such certified or other
copies of such information, as the Administrative Agent or its counsel may
reasonably request; and all legal matters incident to the transactions
contemplated by this First Amendment and the Amended Credit Agreement shall be
reasonably satisfactory to counsel to the Administrative Agent. The
contemporaneous exchange and release of executed signatures pages by each of the
Persons contemplated to be a party hereto shall render this First Amendment
effective and any such exchange and release of such executed signature pages by
all such persons shall constitute satisfaction or waiver (as applicable) of any
condition precedent to such effectiveness set forth above.

‑2‑

--------------------------------------------------------------------------------

Exhibit 10.12



Section 3.    Representations and Warranties.


In order to induce the Lender and the Administrative to enter into this First
Amendment and to amend the Credit Agreement in the manner provided herein, the
Borrower represents and warrants to the Lender and the Administrative Agent as
follows:
(a)    Corporate Power and Authority. The Borrower has all requisite power and
authority to enter into this First Amendment and to carry out the transactions
contemplated by, and perform its obligations under, the Credit Agreement as
amended by this First Amendment and the other Credit Documents.
(b)    Due Authorization; Non-Contravention. The execution and delivery by the
Borrower of this First Amendment and each other Credit Document to which it is a
party, the performance by the Borrower of its Obligations hereunder and
thereunder and the consummation of all other actions incidental to any thereof
have been duly authorized by all necessary action, do not and shall not conflict
with, result in any violation of, or constitute a default under, any provision
of any Organic Document or Contractual Obligation of the Borrower or any Law and
shall not result in or require the creation or imposition of any Lien on any of
the Borrower’s properties pursuant to the provisions of any Contractual
Obligation (other than the Liens provided for in the Collateral Documents and
the Liens permitted by Section 6.02(c) of the Amended Credit Agreement.
(c)    Governmental Consents. No authorization, approval, consent, action,
filing, notice or registration by or with any Federal, state or other
Governmental Authority is required for the due execution and delivery by the
Borrower of this First Amendment and the performance by the Borrower of the
Amended Credit Agreement and the other Credit Documents, except for
authorizations, approvals, consents, actions, filings, notices or registrations
which have been duly obtained or made and are in full force and effect.
(d)    Validity, etc. This First Amendment has been duly executed and delivered
by the Borrower and constitutes the legal, valid and binding obligation of the
Borrower enforceable in accordance with its terms; and each of the other Credit
Documents to which the Borrower is a party shall, on the due execution and
delivery thereof, constitute the legal, valid and binding obligation of the
Borrower, enforceable in accordance with their respective terms, in each case,
except as enforceability may be limited by applicable bankruptcy, insolvency or
similar Laws affecting creditors’ rights generally or by general equitable
principles relating to enforceability.
(e)    Absence of Default. No event has occurred and is continuing (after giving
effect to the amendments contained herein) or will result from the consummation
of the transactions contemplated by this First Amendment that would constitute
an Event of Default or a Default. As of the First Amendment Effective Date, the
Borrower is not in default under or with respect to any Contractual Obligation.









‑2‑

--------------------------------------------------------------------------------

Exhibit 10.12



Section 4.    Acknowledgment and Consent.


The Borrower hereby confirms that the Security Agreement and all Collateral
encumbered thereby will continue to secure to the fullest extent possible in
accordance with and subject to the Security Agreement the payment and
performance of all “Secured Obligations” (as defined in the Security Agreement),
including without limitation the payment and performance of all such “Secured
Obligations” in respect of the Obligations of the Borrower now or hereafter
existing under or in respect of the Credit Agreement and hereby pledges and
assigns to the Administrative Agent, and grants to the Administrative Agent for
the ratable benefit of the Secured Parties (as defined in the Security
Agreement) a continuing lien on and security interest in and to all Collateral
as collateral security for the prompt payment and performance in full when due
of the “Secured Obligations” under, and in accordance with and subject to, the
Security Agreement (whether at stated maturity, by acceleration or otherwise).
The Borrower acknowledges and agrees that all of the Credit Documents continue
in full force and effect and that all of its obligations thereunder shall be
valid and enforceable and shall not be impaired or limited by the execution or
effectiveness of this First Amendment.
Section 5.    Miscellaneous.
(a)    GOVERNING LAW. THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK INCLUDING SECTION 5‑1401
AND 5‑1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICT OF LAW PRINCIPLES.
(b)    Amendments, Etc. None of the terms of this First Amendment or any other
Credit Document may be changed, waived, discharged or terminated unless such
change, waiver, discharge or termination is in writing signed by the Borrower,
the Administrative Agent and the Required Lenders (or other applicable party
thereto as the case may be), and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.
(c)    Severability. If any one or more of the covenants, agreements, provisions
or terms of this First Amendment shall be for any reason whatsoever held
invalid, then such covenants, agreements, provisions or terms shall be deemed
severable from the remaining covenants, agreements, provisions or terms of this
First Amendment and shall in no way affect the validity or enforceability of the
other provisions of this First Amendment.
(d)    Counterparts. This First Amendment may be executed by the parties hereto
in separate counterparts, each of which when so executed and delivered shall be
an original, but all such counterparts shall together constitute one and the
same instrument. Delivery of an executed counterpart of a signature page of this
First Amendment by .pdf attachment to a transmission by electronic mail or by
facsimile transmission shall each be effective as delivery of a manually
executed counterpart of this First Amendment.

‑2‑

--------------------------------------------------------------------------------

Exhibit 10.12



(e)    Successors and Assigns. All covenants and agreements contained herein
shall be binding upon, and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.
(f)    Captions. The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this First Amendment.
(g)    Reference to Credit Agreement. On and after the Second Amendment
Effective Date, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import referring to the Credit
Agreement, and each reference in the other Credit Documents or any Exhibits to
the Credit Agreement to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Credit Agreement as amended by this First Amendment.
(h)    Effect on Credit Agreement. Except as specifically amended by this First
Amendment, the Credit Agreement and the other Credit Documents shall remain in
full force and effect and are hereby ratified and confirmed.
(i)    Entire Agreement. This First Amendment constitutes a final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall (together with the Amended Credit Agreement and
the Security Agreement) constitute the entire agreement among the parties hereto
with respect to the subject matter hereof, superseding all previous oral
statements and other writings with respect thereto.
[Signature pages follow]



‑2‑

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered as of the day and year first above written.
BORROWER
ACAS FUNDING II, LLC, as Borrower
By: American Capital Leveraged Finance Management, LLC, its designated manager
By:
/s/ John Erickson
Name: John Erickson
Title: Executive Vice President




Signature Page to First Amendment

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT
DEUTSCHE BANK AG, NEW YORK BRANCH as Administrative Agent
By: /s/ Ian R. Jackson
Name: Ian R. Jackson
Title: Director
By:
/s/ Satish Ramakrishna
Name: Satish Ramakrishna
Title: Managing Director




Signature Page to First Amendment

--------------------------------------------------------------------------------




LENDER
DEUTSCHE BANK AG, NEW YORK BRANCH, as Lender
By: /s/ Ian R. Jackson
Name: Ian R. Jackson
Title: Director
By:
/s/ Satish Ramakrishna
Name: Satish Ramakrishna
Title: Managing Director





